Citation Nr: 1039109	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-27 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.   
 
2.  Entitlement to service connection for gastro-esophageal 
reflux disease.   

3.  Entitlement to service connection for gastritis.   
 
4.  Entitlement to service connection for peptic ulcer disease.   

5.  Entitlement to service connection for insomnia.   

6.  Entitlement to service connection for gout.  

7.  Entitlement to an earlier effective date for the award of 
service connection for generalized anxiety disorder.  

8.  Entitlement to higher initial disability evaluation for 
hypertension.  

9.  Entitlement to higher initial disability evaluation for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 
1973.

This appeal arises from rating decisions issued in January 2004 
and June 2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi. 

In February 2007, the Veteran testified at a Board hearing before 
the undersigned Acting Veterans Law Judge.

In an October 2007 decision, the Board reopened and remanded the 
claims for service connection for a heart disorder and a nervous 
disorder.  The claims for service connection for diabetes 
mellitus type II and erectile dysfunction were granted.   The 
claims for service connection for pancreatitis, a low back 
disability, arthritis and a bilateral knee disability were 
denied.  The issues of entitlement to service connection for an 
anxiety disorder, a skin disability, and residuals of a 
laceration of the left hand were remanded for additional 
development.   

In a rating decision dated in June 2008, the RO granted service 
connection for a generalized anxiety disorder, scar as a 
residuals of a laceration of the left hand, hypertension, and 
pseudofolliculitis.  As this represents a complete grant of the 
benefits sought on remand regarding those issues, those issues 
are no longer on appeal before the Board and have not been 
included above. 

In an April 2009, the Board denied entitlement to service 
connection for left ear hearing loss, headaches, circulatory 
insufficiency of the lower legs, presbyopia, bilateral ankle 
disability, and shortness of breath and a respiratory disorder.  
The issues of entitlement to service connection for right ear 
hearing loss, heart disease, myocardial infarction, gout, 
gastroesophageal reflux disease, gastritis, peptic ulcer disease, 
and insomnia were remanded for additional development.  

The Veteran has raised a claim for service connection for 
arteriosclerotic heart disease and myocardial infarction to 
include as secondary to herbicide exposure.  On October 13, 2009, 
in accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of VA announced his decision to establish presumptions 
of service connection, based upon exposure to herbicides within 
the Republic of Vietnam during the Vietnam era, for ischemic 
heart disease.  

On November 20, 2009, the Secretary of VA directed the Board to 
stay action on all claims for service connection for ischemic 
heart disease that cannot be granted under current law but that 
potentially may be granted based on the planned new presumption 
of service connection based upon exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era.

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add 
hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease to the list of 
diseases associated with exposure to certain herbicide agents.  
The intended effect of this amendment is to establish presumptive 
service connection for these diseases based on herbicide 
exposure.  At this point in time, the stay has not been lifted 
and VA does not have authority to establish service connection 
and award benefits based upon the planned new presumptions.  As 
this appeal contains a claim that may be affected by this new 
presumption, the Board must stay action on that matter in 
accordance with the Secretary's stay.  Once the stay if lifted, 
the adjudication of any case or claim that has been stayed will 
be resumed.

As noted above, in a June 2008 rating decision, the RO granted 
service connection for a generalized anxiety disorder, scar as a 
residuals of a laceration of the left hand, hypertension, and 
pseudofolliculitis.  The Veteran was notified of this decision in 
July 2008.  In an October 2008 statement, the Veteran expressed 
disagreement with the effective date for the award of service 
connection for generalized anxiety disorder and the disability 
evaluations assigned to the hypertension and diabetes mellitus.  
However, a Statement of the Case was not issued.  Under these 
circumstances, a Statement of the Case should be issued.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required 
to remand, rather than refer, this issue.  Id. 

The issue of entitlement to service connection for 
tinnitus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
See the August 2010 report of general information.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Further, a November 2009 Report of Contact reflects that 
the Veteran requested that his case be expedited in light 
of his history of having had three prior myocardial 
infarctions.  The Board interprets the Veteran's request 
as a motion to advance his claim on the Board's docket.  
The Board finds that because good and sufficient cause has 
been shown, the Board grants the Veteran's motion to 
advance his claim on the Board's docket.

The issues of entitlement to service connection for gout, 
entitlement to an earlier effective date for the award of service 
connection for generalized anxiety disorder, and entitlement to 
higher initial disability evaluations for hypertension and 
diabetes mellitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The currently demonstrated right ear hearing loss manifested 
many years after service and is not related to disease or injury 
in service.  

2.  The currently demonstrated gastroesophageal reflux disease 
manifested many years after service and is not related to disease 
or injury in service, and is not due to or aggravated by a 
service-connected disability.    

3.  There is no evidence of a current diagnosis of gastritis.   

4.  The currently demonstrated peptic ulcer disease manifested 
many years after service and is not related to disease or injury 
in service and is not due to or aggravated by a service-connected 
disability.      

5.  There is no evidence of a current diagnosis of insomnia.  


CONCLUSIONS OF LAW

1.  A right ear hearing loss is not due to disease or injury that 
was incurred in or aggravated by active service; nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).  

2.  Gastroesophageal reflux disease is not due to disease or 
injury that was incurred in or aggravated by active service, nor 
is it proximately due to or the result of the service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009). 

3.  Gastritis is not due to disease or injury that was incurred 
in or aggravated by active service nor is it proximately due to 
or the result of the service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009). 

4.  Peptic ulcer is not due to disease or injury that was 
incurred in or aggravated by active service and it is not 
proximately due to or the result of the service-connected 
diabetes mellitus; nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).  

5.  Insomnia was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA notice 
letter to the Veteran in July 2003, and April 2004, prior to the 
initial adjudication of the claims.  The letters notified the 
Veteran of what information and evidence must be submitted to 
substantiate a claim to reopen and a claim for service 
connection, as well as what information and evidence must be 
provided by the Veteran and what information and evidence would 
be obtained by VA.  The Veteran was also told to inform VA of any 
additional information or evidence that VA should have, and was 
told to submit evidence in support of his claim to the RO.  

In this case, the Veteran was not provided with notice of the 
degree of disability or effective date.  However, as discussed 
above, the claimant was given notice of what type of information 
and evidence he needed to substantiate his claim for service 
connection.  Since the Board concludes hereinbelow that the 
preponderance of the evidence is against the claim of service 
connection, any questions as to the appropriate disability 
ratings for the service connection claim and effective dates to 
be assigned are rendered moot.  See Smith v Shinseki, 23Vet. 
App. 40 (2010) (holding that VA's failure to advise a Veteran of 
the law governing the assignment of a disability rating and 
effective date was moot because the Board determined that service 
connection was not warranted).  Thus, VA has satisfied its duty 
to notify the appellant.

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of his 
claims.  Thus, there is no prejudice to the Veteran in the 
Board's considering this case on its merits.  Therefore, the 
Board finds the duty to notify provisions of VCAA have been 
fulfilled, and any defective notice is nonprejudicial to the 
Veteran and is harmless error. 

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  

The VA treatment records dated from 1980 to 2008 were obtained 
and associated with the claims folder.  The private medical 
records including records from Dr. A.B., H.M.S., N.R.M.C., and 
J.D.M.H. were obtained and associated with the claims folder.  

There is no identified relevant evidence that has not been 
accounted for.  The Veteran was afforded VA examinations in 2008 
and medical opinions were obtained in 2009 to obtain medical 
evidence as to the nature and etiology of the claimed 
disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  

A continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004; see also Caluza v. Brown, 7 Vet. App. 
498 (1995).  

In addition, if a Veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if an ulcer or a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the Veteran's 
termination of such service, that condition would be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures puretone threshold hearing levels (in decibels) 
over a range of frequencies (in hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
Veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

During the pendency of this appeal, the provisions of 38 C.F.R. § 
3.310 were revised.  Under the former provisions, a disability 
which is proximately due to or the result of a service-connected 
disease or injury shall be service connected as well.  When 
service connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (effective prior to 
October 10, 2006).

The Court of Appeals for Veterans Claims (Court) has held that 
service connection can be granted for a disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Effective on October 10, 2006, the section heading 
of 38 C.F.R. § 3.310 was retitled "Disabilities that are 
proximately due to, or aggravated by, service-connected disease 
or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was added.  
The new provisions of 38 C.F.R. § 3.310 (b) indicate that "Any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.

However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice- connected disease or injury.

The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities (38 
CFR part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level." 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Analysis

Service connection for right ear hearing loss

The Veteran asserts that he incurred hearing loss in the right 
ear due to acoustic trauma in service.  He reports that he was 
exposed to noise while serving in the Air Force and working on 
the flight line.  See the Veteran's hearing testimony before the 
Board in February 2007.   

The competent medical evidence of record establishes that the 
Veteran has a current right ear hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  VA audiometric evaluation 
dated in March 2008 shows that on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
40
20

The Board notes that the Veteran is competent to describe being 
exposed to loud noise, such as noise due to jet engines and he is 
competent to report symptoms of decreased hearing.  A lay person 
is competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Also, service 
treatment records show that the Veteran was exposed to jet engine 
noise in a hanger shop and on a flight line.  The Board concludes 
that there is competent evidence that the Veteran was exposed to 
noise in service and he is competent to testify to observable 
symptoms such as decreased hearing. 

However, as discussed in detail below, the preponderance of the 
evidence establishes that the current right ear hearing loss is 
not due to or related to the noise exposure in service.   

There is no competent evidence of treatment or diagnosis of right 
ear hearing loss in service.  

During an audiology examination performed in service in September 
1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10







This degree of hearing loss does not meet the criteria for a 
hearing loss disability pursuant to 38 C.F.R. § 3.385.  

During an audiology examination performed in service in March 
1971, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
5







This degree of hearing loss does not meet the criteria for a 
hearing loss disability pursuant to 38 C.F.R. § 3.385.  

During an audiology examination performed upon separation 
examination in November 1972, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15







This degree of hearing loss does not meet the criteria for a 
hearing loss disability pursuant to 38 C.F.R. § 3.385.  

There is no medical evidence showing a diagnosis of sensorineural 
hearing loss within one year from service separation in February 
1973.  The Veteran has not identified or submitted any medical 
evidence showing a diagnosis of right ear sensorineural hearing 
loss within one year from service separation.  Thus, service 
connection for right ear hearing loss on a presumptive basis is 
not warranted.  

There is no competent evidence of a nexus between the current 
right ear hearing loss disability and service.  In fact, the 
probative medical evidence of record establishes that the right 
ear hearing loss is not related to disease or injury in service.  
The March 2008 VA audiometric evaluation report indicates that 
the audiologist opined that the hearing loss was not caused by or 
the result of the Veteran's service.  The basis for the 
audiologist's opinion was that the Veteran had normal hearing in 
all frequencies upon separation from service.  See also the July 
2009 VA medical opinion by the VA audiologist.   

The Board finds the VA medical opinions to be probative.  The VA 
audiologist provided a rationale for the opinion and concluded 
that the hearing loss was not related to service based upon the 
lack of hearing loss at service separation.  The VA examination 
report and medical opinion clearly state that the Veteran's 
claims file was available and reviewed.  The examiner reviewed 
the Veteran's subjective history of noise exposure in service and 
clinical findings and rendered an opinion.  The Board finds that 
the opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  The opinions are consistent with the Veteran's 
service treatment records.  

Although the Veteran maintains that his right ear hearing loss is 
related to service, the Board finds that his opinion is 
outweighed by the medical evidence offered by the VA examiner.  
See 38 C.F.R. § 3.159 (2009).  Therefore, for the reasons 
discussed above, the Board finds that service connection for 
right ear hearing loss is not warranted.  The preponderance of 
the evidence of record is against the Veteran's claim for service 
connection for right ear hearing loss.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance of 
the evidence for and against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection 
for right ear hearing loss is not warranted, and the claim is 
denied.  

Service connection for gastroesophageal reflux disease, 
gastritis, and peptic ulcer disease

The Veteran asserts that he incurred gastroesophageal reflux 
disease, gastritis, and peptic ulcer disease in service.  The 
Veteran contends that he had stomach problems in service.  See 
the Veteran's testimony at the hearing before the Board in 
February 2007.  

There is competent evidence of current diagnoses of 
gastroesophageal reflux disease and a history of peptic ulcer 
disease.  There is no evidence of a current diagnosis of 
gastritis.  See the March 2008 VA examination report.  

Service treatment records show that the Veteran sought medical 
treatment for stomach pain in May 1969. He stated that he had the 
pain for two days.  In November 1969, the Veteran had complaints 
of stomach pain and intermittent nausea for two to eight weeks.  
A December 1970 service treatment record notes that the Veteran 
had occasional epigastric and substernal pain intermittently for 
5 months and he last had this pain three weeks ago.  The record 
noted that the Veteran did not currently have any pain and 
physical examination was negative.  

Service treatment records dated in August 1971 show that the 
Veteran had complaints of diarrhea, pain the stomach, and nausea.  
It was noted that he had a history of nondescript and non 
localized stomach pain.  He reported having a weight loss of ten 
to fifteen pounds.  The impression was gastroenteritis and 
possible psycho displacement.  In October 1972, the Veteran had 
complaints of low of appetite, mid epigastric pain, and fatigue 
in addition to nasal congestion.  

The Veteran underwent separation examination in November 1972.  
He denied having stomach trouble.  Examination of the abdomen and 
viscera was normal.   

There is no evidence of a diagnosis of peptic ulcer disease 
within one year of service separation in February 1973.  Thus, 
service connection may not be granted on a presumptive basis for 
this disease.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Following the Veteran's separation from service, the first 
medical record showing treatment of stomach problems is in the 
1980's.  VA treatment records show that the Veteran was treated 
for acute pancreatitis in February 1980.  The Veteran had filed a 
separate claim for this disability and service connection for 
pancreatitis was denied in an October 2007 Board decision.  

VA treatment records show that the Veteran sought medical 
treatment for complaints of pain and weight loss in March 1982.  
The etiology for the weight loss was unknown.  

A September 1985 VA examination report indicates that the Veteran 
reported symptoms of stomach pain.  A gastrointestinal disorder 
was not diagnosed.  The examiner noted that the Veteran had a 
weak stomach when he was nervous and he loses his appetite.  
Generalized anxiety disorder and hypertension were diagnosed.  

An October 1992 VA examination report shows a diagnosis of 
abdominal pain secondary to gastroesophageal reflux disease.  

An October 1992 upper gastrointestinal series shows an impression 
of minimal thickening of the mucosal folds in the fundus and body 
of the stomach, most likely secondary to changes of gastritis.  A 
November 1992 private treatment record notes that the Veteran had 
complaints of stomach pain.  He was prescribed Zantac and was 
advised to discontinue ibuprofen.  

A December 1992 VA treatment record notes that the Veteran had 
peptic ulcer disease.  He reported having heartburn and pain in 
the epigastrum with eating.  

VA examination reports dated in February and May 2000 show an 
impression of gastritis by history.  

More recent VA treatment records indicate that the Veteran had 
gastroesophageal reflux disease as an active problem.  See the VA 
treatment records dated in October 2002, September 2003, April 
2006, and March 2007.   

There is no evidence of a current diagnosis of gastritis.  The 
March 2008 VA examination report does not show a diagnosis of 
gastritis.  Earlier VA examination reports dated in February 2000 
and May 2000 show an impression of a history of gastritis.  The 
current VA treatment records and VA examination reports do not 
list gastritis as an active problem.  

The Court has held that Congress specifically limited entitlement 
to service connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Without competent evidence of a diagnosed 
disability, service connection for the disorder cannot be 
awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004) (holding that service connection requires a 
showing of current disability).  A grant of service connection 
requires that there be a showing of disability at the time of the 
claim, as opposed to sometime in the distant past.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  

There is probative medical evidence which establishes that the 
gastroesophageal reflux disease, history of gastritis, and peptic 
ulcer disease are not related to service including the symptoms 
in service.  

The examiner who conducted the March 2008 VA examination and 
issued the July 2009 VA medical opinion concluded that the 
Veteran's gastroesophageal reflux disease, gastritis, and peptic 
ulcer disease were less likely than not related to his period of 
active service.  

The examiner reviewed the claims folder and considered the 
Veteran's report of symptoms and examined the Veteran in March 
2008.  The examiner indicated that the record showed that none of 
these diseases developed when the Veteran was on active duty but 
developed well after the Veteran was discharged from service.  

In the March 2008 VA examination report, the examiner noted that 
the Veteran's history of gastroesophageal reflux disease dated 
back to the mid 1980's and a prior history of peptic ulcer 
disease dated back to the 1980's.  The examiner noted that the 
upper gastrointestinal study showed evidence of gastroesophageal 
reflux and spasm in the distal esophagus.  He noted that the 
radiologist did not describe any abnormalities of the stomach 
wall or small bowel other than a suggestion of a retrogastric 
mass; a CT scan of the abdomen showed no evidence of such.  The 
examiner stated that there was no evidence that the peptic ulcer 
disease or gastroesophageal reflux disease had their onset in 
active duty since the diseases developed in the 1980's and 
1990's.  The examiner further stated that there was no evidence 
that the diabetes mellitus aggravated these diseases.   

The Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  

In evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
found that guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts or 
data, whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  Id.  

The Court indicated that the claims file "is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form an 
expert opinion to assist the adjudicator in making a decision on 
a claim."  Id. 

The Board finds that the 2008 and 2009 VA medical opinions to 
have great evidentiary weight in deciding this appeal.  The VA 
examiner reviewed the claims folder including the service 
treatment records and the Veteran's entire medical history 
including the Veteran's report of gastrointestinal symptoms in 
service before rendering a medical opinion.  

The examiners opined that the current peptic ulcer disease or 
gastroesophageal reflux disease were not related to the Veteran's 
period of active service, but manifested almost 10 years after 
service separation.  

The Board points out that the examiners have the skill and 
expertise to render an opinion as to the etiology of the peptic 
ulcer disease or gastroesophageal reflux disease.  In determining 
the weight assigned to this evidence, the Board also looks at 
factors such as the health care provider's knowledge and skill in 
analyzing the medical data.  See also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  
The record shows that the Veteran had symptoms of stomach pain 
and other symptoms in service.  The Board has considered the lay 
assertions of the Veteran and other presented in this case, but 
finds they are not sufficiently credible to establish a 
continuity of symptomatology after service.  

The Board notes in this regard that, in the November 1972 report 
of medical history, the Veteran expressly denied having stomach 
trouble.    

Also, on this record, the Veteran's claim still must fail because 
of the lack of a competent nexus opinion linking the current 
peptic ulcer disease or gastroesophageal reflux disease to 
documented event or incident during his period of active service.

The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some medical evidence of a 
nexus to service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence that 
relates a current condition to that symptomatology.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Although the Veteran maintains that his peptic ulcer disease and 
gastroesophageal reflux disease are related to service, the Board 
finds that his opinion is outweighed by the medical evidence 
offered by the VA examiner.  See 38 C.F.R. § 3.159 (2009).  Thus, 
the Board concludes that the preponderance of the evidence is 
against the Veteran's claim that peptic ulcer disease, gastritis, 
or gastroesophageal reflux disease are causally related to a 
disease or injury of his period of active service, and are not 
due to or aggravated by a service-connected disability.     

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is no 
approximate balance of the evidence for and against the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Accordingly, in weighing the evidence of record, the Board finds 
that the claim of service connection for peptic ulcer disease, 
gastritis, or gastroesophageal reflux disease must be denied.    

Service connection for insomnia

The Veteran asserts that he has insomnia that first manifested in 
service.  

However, the Veteran has not presented any medical evidence 
showing that he currently has a disability manifested by insomnia 
other than the service-connected generalized anxiety disorder.  

Service treatment records are silent for complaints, symptoms or 
diagnosis of insomnia.  The November 1972 separation examination 
report notes that psychiatric examination was normal.  He 
reported "no" when asked if he had frequent trouble sleeping.  

In the July 2009 VA medical opinion, the examiner opined that the 
Veteran did not meet the DSM-IV criteria for a separate insomnia 
diagnosis at that time.  The examiner noted that it is not shown 
that the Veteran meets criterion C, which is clinically 
significant distress or impairment due to insomnia.  The examiner 
noted that an April 2009 VA treatment record notes that the 
Veteran reported that he was sleeping well with good appetite.  
Thus, although the Veteran is competent to report having symptoms 
of insomnia, the objective medical testing and clinical 
evaluation have ruled out a diagnosis of insomnia in accordance 
with DSM-IV.  See 38 C.F.R. § 3.159(a)(1) (2009).  See Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  

The Board observes that the Court has held that a symptom, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability.  
Without a pathology to which the symptoms of insomnia can be 
attributed, there is no basis to find a disability or disease for 
which service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).

The Court has held that Congress specifically limited entitlement 
to service connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Without competent evidence of a diagnosed 
disability, service connection for the disorder cannot be 
awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of the 
claim, as opposed to sometime in the distant past).

Because there is no objective medical evidence of a current 
diagnosis of insomnia, the preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.  Accordingly, the 
claims for service connection for insomnia is denied.


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for peptic ulcer disease, gastritis, and 
gastroesophageal reflux disease is denied.

Service connection for insomnia is denied.  

REMAND

Regarding the claim for service connection for gout, the Veteran 
contends that the gout was caused or aggravated by the service-
connected diabetes mellitus in that he had to stop taking certain 
medications that helped his gout because of kidney problems and 
diabetes.  See the Board hearing transcript dated in October 
2007.  The Veteran was afforded a VA examination in March 2008 
and the RO obtained an additional medical opinion in July 2009.  
However, the examiner did not render an opinion as to whether the 
service-connected diabetes caused or aggravated the gout.  

Secondary service connection is granted where a service connected 
disability causes or aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See also 38 
C.F.R. § 3.310 (in effect prior to and from October 10, 2006).

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. §§ 
4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's 
duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one").

Thus, the Board finds that a medical opinion as to whether the 
service-connected diabetes mellitus Type II causes or aggravates 
the gout is necessary.

As noted above, in a June 2008 rating decision, the RO granted 
service connection for a generalized anxiety disorder, scar as a 
residuals of a laceration of the left hand, hypertension, and 
pseudofolliculitis.  The Veteran was notified of this decision in 
July 2008.  In an October 2008 statement, the Veteran expressed 
disagreement with the effective date for the award of service 
connection for generalized anxiety disorder and the disability 
evaluations assigned to the hypertension and diabetes mellitus.  
However, a Statement of the Case was not issued.

Under these circumstances, a Statement of the Case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  Id. 
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the VA physician who 
conducted the March 2008 VA examination (or 
if he is no longer available, a suitable 
replacement) to prepare an addendum to the VA 
medical opinion that addresses whether it is 
at least as likely as not that the service-
connected diabetes mellitus type II caused or 
aggravates the gout.  If the examiner finds 
that the gout is aggravated by a service-
connected disability, the examiner should 
indicate the degree of disability due to the 
aggravation.  The examiner should provide a 
rationale for the opinions. 

The Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should provide a rationale for all 
conclusions.

If the VA examiner determines that he or she 
is unable to provide the requested medical 
opinion without resorting to speculation, the 
examiner should indicate this in the report.

If the VA examiner determines that further 
examination is necessary in order to render 
the requested medical opinion, the RO should 
schedule the Veteran for such an examination.

2. Following completion of all indicated 
development, the RO should readjudicate the 
issue of entitlement to service connection 
for gout on a direct and secondary basis.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished with a fully responsive 
Supplemental Statement of the Case that 
includes a summary of any additional evidence 
submitted, applicable laws and regulations, 
and the reasons for the decision and afforded 
an applicable time to respond thereto. 

3.  The RO should issue a Statement of the 
Case for the issues of entitlement to an 
earlier effective date for the award of 
service connection for generalized anxiety 
disorder and entitlement to higher initial 
disability evaluations for hypertension and 
diabetes mellitus.  Only if the Veteran 
perfects an appeal should the claims be 
certified to the Board and any necessary 
development should be conducted.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


